Case: 14-5077   Document: 9      Page: 1    Filed: 07/03/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

    TODD SIMANSKI AND JULIA SIMANSKI, AS
    PARENTS AND NEXT FRIENDS OF O.A.S., A
                    MINOR,
             Petitioners-Appellants,

                            v.

     DEPARTMENT OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee.
            ______________________

                      2014-5077
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:03-vv-00103-MBH, Judge Marian Blank
Horn.
                ______________________

                    ON MOTION
                ______________________
                       ORDER
    Todd Simanski and Julia Simanski request permis-
sion to represent their daughter in this appeal and seek
an extension of time to file their brief. We treat their
request as a motion to proceed pro se.
Case: 14-5077        Document: 9   Page: 2   Filed: 07/03/2014



2                                            SIMANSKI   v. HHS



    Because Todd Simanski and Julia Simanski are the
named petitioners, they do not need the permission
requested. Each can proceed pro se, and thus they both
should sign their opening brief and any other document
sent to the court on their behalf.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion is granted to the extent that Todd
Simanski and Julia Simanski’s opening brief is due with-
in 30 days of the date of this order.
    (2) A certificate of interest is not required and, when
a party is pro se, a docketing statement is not required
because a pro se appeal is not referred to the court’s
mediation program.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26